United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 21-3124
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

Anene Awele Okolie, also known as Anene Hakeem Okolie, also known as Anene
Okolie, also known as Hakeem Anene Okolie, also known as Anene Marie Okilie,
   also known as Antwane Dewon Culbreath, also known as Ronald C. Oliver

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                          Submitted: February 25, 2022
                             Filed: March 3, 2022
                                [Unpublished]
                                ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Anene Okolie received a 30-month prison sentence after he pleaded guilty to
distributing heroin. See 21 U.S.C. § 841(a)(1), (b)(1)(C). In an Anders brief,
Okolie’s counsel questions the drug-quantity calculation and suggests that the
overall sentence is substantively unreasonable. See Anders v. California, 386 U.S.
738 (1967).

       We conclude that the district court’s1 drug-quantity calculation was not
clearly erroneous. See United States v. Yellow Horse, 774 F.3d 493, 496 (8th Cir.
2014). We also conclude that Okolie received a substantively reasonable sentence.
See United States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc)
(reviewing the reasonableness of a sentence under “a deferential abuse-of-discretion
standard” (quotation marks omitted)). The record establishes that the district court
sufficiently considered the statutory sentencing factors, 18 U.S.C. § 3553(a), and did
not rely on an improper factor or commit a clear error of judgment. See United
States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006); see also United States v.
Mangum, 625 F.3d 466, 469–70 (8th Cir. 2010).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
                                         -2-